Citation Nr: 0901462	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-40 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include pes cavus.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection residuals of a left hip 
disorder, status-post fracture of the left femur.  

4.  Entitlement to service connection for a right hip 
disorder, status-post fracture of the right pelvis. 
 
5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  

7.  Entitlement to service connection for left flank 
contusion.  

8.  Entitlement to service connection for a low back 
disorder.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The veteran had active service from October 1977 to February 
1979 and February 1991 to May 1991, with additional service 
in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records indicate that the veteran was treated 
on numerous occasions for complaints pertaining to the left 
flank, low back, ankles, and feet during the initial period 
of active service.  These records also indicate that the 
veteran sought treatment for the ankles, back, left flank, 
and left foot as well as the right foot, knees, and hips 
during his National Guard service.  See June, July, and 
August 1980, September 1986, December 1987, and April and 
October 1989 treatment records; March 1984 Statement of 
Medical Examination and Duty Status.  The Board notes that 
the record does not clearly indicate that the National Guard 
medical treatment was provided during duty for training.  
These treatment records all indicate that the complaints were 
related to "jumps", however, and they correspond to time 
periods in which the veteran had duty for training.  Thus, 
based on these contextual clues and the VA's inability to 
obtain more precise dates for the veteran's duty for training 
periods, the Board will construe the relevant treatment 
records as indicating treatment for injuries during periods 
of duty for training.  

A VA examination was conducted in September 2004.  The 
examiner noted that there was no objective evidence of 
pathology of the left flank, bilateral foot, bilateral ankle, 
bilateral hip, or the right knee.  Nonetheless, the examiner 
diagnosed the veteran with a "left flank contusion" and 
"strained" feet, ankles, right knee, and hips.  In light of 
the discrepancy between the objective clinical findings and 
the diagnosis, the Board finds that these issues must be 
remanded for another examination to determine if the veteran 
has a service-connectable ankle, hip, right knee, or left 
flank disorder.  See 38 U.S.C.A. § 5103A(d).   

The Board finds that additional development is also needed on 
the claims of service connection for a low back and a left 
hip disorder.  Post-service medical records indicate that the 
veteran has been diagnosed with left knee arthritis and 
degenerative disc disease (DDD) of the lumbar spine and 
include a finding that the arthritis was "probably related 
to wear and tear and stress on the joints over the years."  
See May 2005 VA treatment record.  Based on the evidence of 
current diagnoses as well as the in-service complaints and 
the finding that arthritis was probably related to stress, 
the Board finds that an opinion is needed to determine if the 
veteran's left knee arthritis or lumbar spine DDD is related 
to service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature of any foot, ankle, 
right knee, hip, or left flank 
disability.  For any diagnosed disorder, 
the examiner is requested to state 
whether it is at least as likely as not 
that the disorder was incurred in active 
service or duty for training or is 
otherwise causally related to active 
service or duty for training, to include 
the parachute jumps which the veteran 
performed during duty for training.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  The AMC should also obtain an opinion 
from an appropriate medical professional 
as to whether it is at least as likely as 
not that the veteran's left knee 
arthritis and lumbar spine DDD were 
incurred in active service ore duty for 
training or are otherwise causally 
related to active service or duty for 
training, to include the parachute jumps 
the veteran performed during duty for 
training.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  A rationale for the opinion 
should be provided.  If the reviewer 
deems reexamination necessary, this 
should be done.

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




